169 N.J. Super. 573 (1979)
405 A.2d 442
STATE OF NEW JERSEY, PLAINTIFF,
v.
SEVERINO RAMOS AND MANUEL HERNANDEZ, DEFENDANTS.
Superior Court of New Jersey, Law Division.
Decided July 11, 1979.
*574 Mr. Leslie Mann, Assistant Prosecutor, for the State of New Jersey (Mr. Donald S. Coburn, Essex County Prosecutor, attorney).
Mr. Michael Critchley for defendant Severino Ramos (Messrs Critchley & Roche, attorneys).
Mr. Larry Bronson for defendant Manuel Hernandez.
JOSEPH F. WALSH, J.S.C.
Defendants, in a pretrial motion in a murder case, moved for disclosure of the charges against the State's witness who is a juvenile.
That defendants have such a right is without doubt following Davis v. Alaska, 415 U.S. 308, 94 S.Ct. 1105, 39 L.Ed.2d 347 (1974), and a subsequent refinement by the courts of our State in State v. Hare, 139 N.J. Super. 150 (App. Div. 1976).
The State adopts the position that the rights of defendants are limited to the giving of a "probation status" report concerning the witness and that under no circumstances are they required to disclose the charge upon which that probation is based.
This court is well aware that the revelation of the charge in no way can be utilized to impeach the credibility of the juvenile. However, this court concludes that the effective cross-examination requirement established in Davis v. Alaska, supra, cannot be sensibly met without permitting examination not only of the "probation status" of the juvenile but also of the charge upon which it is based.